Citation Nr: 1224100	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy, right hand. 

3.  Entitlement to service connection for peripheral neuropathy, left hand.

4.  Entitlement to service connection for peripheral neuropathy, right foot.

5.  Entitlement to service connection for peripheral neuropathy, left foot.

6.  Service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to June 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The RO initially declined to reopen the claim of service connection for bilateral hearing loss; subsequently however, the RO implicitly reopened the claim and ordered development in connection with a de novo review (and denied the claim on de novo review).  The issue is characterized accordingly.

The issues of service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II; and for peripheral neuropathy of both hands and both feet are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran without giving good cause declined to report for an examination scheduled in conjunction with his reopened claim of service connection for bilateral hearing loss.






CONCLUSION OF LAW

Because the Veteran failed to report for a VA examination scheduled in conjunction with his reopened claim of service connection for bilateral hearing loss, the claim for such benefit must be denied.  38 C.F.R. §§ 3.326(a), 3.655 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to assist includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom re-examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. §§ 3.326(a), 3.327(a).  VA regulations also address the consequences of a failure to report for a scheduled VA medical examination and provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination in a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b). 

A final October 1980 rating decision denied the Veteran service connection for bilateral hearing loss (finding that a hearing loss disability in the left ear was not shown, and that a right ear hearing loss was not shown to be related to the Veteran's service).  The rating decision now on appeal declined to reopen such claim; however, the RO subsequently reopened the claim, and sought further development in conjunction with de novo review.  The Veteran was scheduled for an audiological evaluation in December 2008; the record shows that he declined (without giving cause) to appear at the facility where the examination was scheduled (but presented at the same facility for examinations scheduled in connection with other claims).  

The regulation governing in the circumstance s outlined, 38 C.F.R. § 3.655(b), is clear and unequivocal.  It mandates that the claim "shall be denied" [emphasis added].  Accordingly the law is dispositive in this matter.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.


REMAND

As for the remaining claims, the record before the Board appears incomplete, and requires further development.  In a January 2008 statement the Veteran indicated that he had an upcoming appointment at the Vero Beach, Florida VA outpatient  clinic later that month and requested that records of the visit be secured.  He did not identify which specific disabilities were to be addressed (but indicated he would be discussing some of the issues on appeal).  Records of late January 2008 Vero Beach VA Clinic are not associated with the record; are constructively of record; and must be secured.  Furthermore, on November 2008 VA examination, the Veteran indicated that he had hypertension diagnosed at a Riviera Beach VA facility 20 years prior, and then was seen in follow-up by a private provider.  Neither the record of the (approximately 1988) Riviera Beach evaluation for hypertension, nor the records of the follow-up treatment by a private provider are associated with the claims file.  Such records are likely to contain pertinent information, and must be secured.  

 Furthermore, the November 2008 VA examination appears to be inadequate.  The examiner noted that private treatment records were not reviewed before the opinion regarding hypertension was offered.  Information in the private records may have bearing on the opinion sought (and must be considered).  Another examination that encompasses review of/familiarity with the entire record is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following:
1.  The RO should secure for the record updated copies of the complete clinical records of all VA evaluations and/or treatment the Veteran has received for the disabilities at issue since 2006 (including at the Vero Beach, Florida VA clinic in late January 2008).  

The RO should also arrange for an exhaustive search for the complete clinical records of the Veteran's reported initial diagnosis of hypertension at the Riviera Beach VA facility in approximately 1988 (to include contacting all successor facilities/records depositories where such records may have been forwarded.  If such records cannot be located, the Veteran should be so notified, and the scope of the search must be noted in the record.  
 
The RO should also ask the Veteran to identify the physician who treated him in follow-up to the 1988 VA diagnosis of hypertension, and to provide releases for VA to secure records of such treatment.   The RO should secure for the record copies of the complete clinical records of the pertinent treatment from the provider identified.  

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his hypertension.  Based on examination of the Veteran and review of his claims file (including private treatment records and this remand), the examiner should provide an opinion as to whether the Veteran's hypertension is either directly related to his service, or was caused or aggravated [emphasis added] by his service-connected diabetes mellitus type II?  If the opinion is that the hypertension was not caused, but was aggravated, by the service-connected diabetes mellitus type II, the examiner should specify, to the extent possible, the degree of disability that is due to such aggravation. 

3.  The RO should then review the file, arrange for any further development indicated (such as an examination), and readjudicate the claims of service connection for hypertension and for peripheral neuropathy of both hands and both feet (to include as secondary to service-connected diabetes mellitus type II).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


